       Case 4:20-cv-00136-MW-MAF Document 7 Filed 05/05/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

E-YAGE BOWENS,
DOC # M93599,

      Petitioner,
v.                                           Case No. 4:20cv136-MW/MAF

WARDEN OF MADISON
CORRECTIONAL INSTITUTION,

     Respondent.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 4. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The Petitioner’s petition, ECF No.

1, is DISMISSED and the motion to waive the filing fee, ECF No. 2, is DENIED.”

The Clerk shall also close the file.

      SO ORDERED on May 5, 2020.

                                       s/Mark E. Walker
                                       Chief United States District Judge
Case 4:20-cv-00136-MW-MAF Document 7 Filed 05/05/20 Page 2 of 2
